Title: From George Washington to Matthew Campbell, 1 March 1785
From: Washington, George
To: Campbell, Matthew



Sir,
Mount Vernon [c.1] March 1785

You cannot be more concerned than I am at the misunderstanding respecting the plaister of Paris, but as I conceive you have been much imposed upon in the cost at New York, & in the freight of it to Virginia (for it certainly might have come as ballast)—and as your reduced price is far above what I ever had the smallest idea of giving by the quantity, it must await your order at my landing: or, as it was landed there from a want of that previous advice of the price which I expected, & which was to have determined me as to quantity—I will, if it is more

agreeable to you, send it to Alexa. to whomsoever you may direct. This is all Mr Graham’s letter (which I enclose for your satisfaction) required of me, if I did not like the price.
If Mr Graham did not tell me that you believed you could afford to take about ten Dollars per ton for it; I am more mistaken than I generally am in transactions of this sort. But as it was not my intention to give even this price by the quantity, I requested—& Mr G——m promised to let me know your lowest price & inform me thereof: this advice I expected by the Post, for I do not recollect to have heard that any was to be sent to Alexandria. I told Mr Gra[ha]m then, & I repeat it now, that for a small quantity merely for the purpose of experiment I should not regard the price: but to pay thirty odd pounds, & to be at the expence of preparing it by pulverization afterwards, is too costly an essay to satisfy my curiosity to discover whether it be a good manure or not.
You have been deceived too Sir by the person or persons, to whom you entrusted the measuring or weighing; for as soon as I return’d from Annapolis, I made my overseer, John Fairfax, weigh the whole very carefully, and it amounted to no more than 17,550 pounds, which he is ready to swear to—& this after a good deal of wet had fallen on it, part of which it must have imbibed; especially that part which was in powder in two large casks, & which I conceive must have lost all its virtue.
If you incline to let me have a small part of what was landed here, I should be glad to know it by return of the Post; as it must either be run thro’ a Mill (which I believe millers will hardly agree to) or be pounded by hand (which will be a tedious operation) before it can be used, & the season is at hand for spreading it on the ground. I will render an exact accot of every ounce I use, & you may charge what you think proper for it. I am &c.

G: Washington

